NOTE: This order is nonprecedential


  Wutteb $tate~ ([ourt of ~peaI~
      for tbe jfeberaI ([treutt

               SAM B. TAWADROUS,
                    Petitioner,

                          v.
       DEPARTMENT OF THE TREASURY,
               Respondent.


                      2012-3028


   Petition for review of the Merit Systems Protection
Board in case no. DA0752110106·I-1.


                    ON MOTION


                      ORDER

   Sam B. Tawadrous moves for extension to file a sup-
plement for his petition for review.

   Upon consideration thereof,

   IT Is ORDERED THAT:
TAWADROUS v. TREASURY                                           2

    The motion is denied. Tawadrous may file his reply
brief within 14 days from the date of service of the Treas-
ury's response brief.

                                   FOR THE COURT


      JAN 19 2012                  lsI Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Sam B. Tawadrous                            FILED
                                        U.S. COURT OF APPEALS FOR
    Jane C. Dempsey, Esq.                  lHE FEDERAL CIRCUIT

s21                                         JAN 1 92012
                                              JAN HORBAlY
                                                 CLERK